Citation Nr: 1523096	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left middle ear cholesteatoma.  

2.  Entitlement to an increased rating for right wrist synovitis/degenerative arthritis, status-post ganglion cyst, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for left wrist synovitis/degenerative arthritis, status-post ganglion cyst, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for recurrent ganglion cyst of the proximal interphalangeal (PIP) joint of the right third finger, and prior excision site scar, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for traumatic osteoarthritis of the right third finger, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) disability rating for residual scar on back of neck, status-post excision lipoma.

7.  Entitlement to an increased compensable disability rating for lipoma above right ear.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hand osteoarthritis, other than of the third PIP joint, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hand osteoarthritis, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1979 and from January 1984 to October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, continued 10 percent disability ratings for right and left wrist synovitis/degenerative arthritis, for recurrent ganglion cyst of the right third finger PIP joint and scar, and for traumatic osteoarthritis of the third right finger; continued noncompensable disability ratings for back of neck scar and for lipoma above right ear; declined to reopen claims of entitlement to service connection for osteoarthritis of the right and left hands; and granted service connection for cholesteatoma of the left middle ear, assigning a noncompensable disability rating, effective March 25, 2008. 

The issues of entitlement to an initial compensable disability rating for left middle ear cholesteatoma, entitlement to higher disability ratings for synovitis/degenerative arthritis of the right and left wrists, entitlement to a higher disability rating for recurrent ganglion cyst of the right third finger PIP joint, including prior excision site scar, entitlement to a higher disability rating for traumatic osteoarthritis of the right third finger, entitlement to a disability rating higher than 10 percent for residual back of neck scar, entitlement to a compensable disability rating for lipoma above right ear, and entitlement to service connection for osteoarthritis of the right and left hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An October 2002 rating decision, in relevant part, denied entitlement to service connection for osteoarthritis of both the right and left hands.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the decision.

2.  Evidence received since the October 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for osteoarthritis of the right and left hands.

3.  The Veteran's service-connected back of neck scar is manifested by tenderness and pain.  



CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied entitlement to service connection for osteoarthritis of both the right and left hands is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the October 2002 rating decision is new and material; and the claims of entitlement to service connection for osteoarthritis of both the right and left hands are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a 10 percent disability rating for residual scar on back of neck, status-post excision lipoma, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection for osteoarthritis of both the right and left hands was denied in an October 2002 rating decision.  The Veteran did not appeal the rating decision, and no additional evidence relevant to these claims was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156(b).  The October 2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the October 2002 rating decision, evidence relevant to the claims for service connection for osteoarthritis of the hands included the Veteran's service treatment records (STRs), VA treatment records dated through November 2001, and a July 2002 report of VA examination of the joints.  

Relevant evidence obtained since the October 2002 rating decision includes private treatment records dated from July 1987 to March 2008, showing a history of arthritis of the hands; VA treatment records dated through September 2011, showing ongoing reports of arthritis of the hands, and continual complaints of hand pain; a July 2008 VA examination report, showing ongoing bilateral hand pain, right greater than left; a June 2012 VA examination report, noting that the Veteran had nearly complete functional loss of both hands due to pain; and the Veteran's March 2008 claim, wherein he reaffirmed his contention that his right and left hand arthritis was secondary to his service-connected disabilities involving cysts and synovitis.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade.  

The new evidence details the Veteran's contention that his hand arthritis developed secondary to service-connected cysts and synovitis, and reflects ongoing treatment for hand pain together with treatment for service-connected finger and wrist disabilities, revealing a potential association of the hand disabilities other service-connected disabilities of the finger and wrists.  

Thus, the new evidence is new and material and the claims of entitlement to service connection for osteoarthritis of the right and left hands are reopened.

II.  Increased Rating for Neck Scar

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  Separate diagnostic codes identify the various disabilities.  

The Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1.  Where evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding a material issue, the Board gives the benefit of the doubt to the claimant.  Id.

The July 2008 VA examination report showed that the Veteran's scar of the back of the neck was slightly tender.  The June 2012 VA examination report noted that the Veteran's neck scar was painful.

The applicable rating criteria for rating scars were amended effective October 23, 2008.  The amended regulations apply only to claims received by VA on or after October 23, 2008, or to claims where a veteran has requested review under the revised criteria.  Neither scenario is applicable here; thus the revised regulations will not be applied.

Thus, under the relevant rating criteria, Diagnostic Code 7804 provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7804 (2008).  

Accordingly, a 10 percent disability rating is warranted at this time for the Veteran's service-connected scar of the back of the neck for the entire appellate period.


ORDER

The claim of entitlement to service connection for right hand osteoarthritis, other than of the third PIP joint, is reopened, and to this extent, the claim is granted.

The claim of entitlement to service connection for left hand osteoarthritis is reopened, and to this extent, the claim is granted.

Entitlement to a 10-percent disability rating for residual scar on back of neck, status-post excision lipoma, is granted.


REMAND

The finding of new and material evidence to reopen the claims for service connection for osteoarthritis of the hands entitles the Veteran to a new VA examination.  Shade, 24 Vet. App. 110.

The Veteran reported in a February 2015 statement that he had been receiving VA treatment for his claimed disabilities and that he would like these records to be considered in his appeal.  Cf. 38 C.F.R. § 3.159 (2014).

The Veteran was found to have active cholesteatoma in June 2007 and apparently underwent revision tympanomastoidectomy in March 2008 at Oregon Health Science University.  He also apparently underwent a right third finger arthroplasty in October 2007 at a VA contracted private facility.  These treatment records have not been obtained.  Cf. 38 C.F.R. § 3.159.

Once these treatment records have been obtained, clarification is required as to whether the Veteran experienced suppuration or aural polyps during any active period of cholesteatoma since March 2007.  Cf. 38 C.F.R. § 4.3 (2014).

During his June 2012 VA examination, the Veteran reported having flare-ups of wrist disability.  The report additionally noted functional loss as a result of weakened movement and excess fatigability.  The examiner did not provide an opinion as to the degree of additional limitation of motion as a result of flare-ups, weakened movement, and excess fatigability as required by precedent case law.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.3.

Although the Veteran has alleged increased disability of service-connected lipoma above his right ear, VA examinations have not assessed the severity of this disability.  

The July 2008 and June 2012 VA examination reports did not include unretouched color photographs of the Veteran's back of neck scar.  Cf. 38 C.F.R. § 4.3.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records pertaining to his claimed disabilities on appeal, dated since September 2011, from indicated facilities. 

2.  After obtaining any necessary authorization, obtain complete treatment records pertaining to the Veteran's tympanomastoidectomy, performed in March 2008, from Oregon Health Science University, and also obtain complete treatment records pertaining to his right third finger arthroplasty, performed in October 2007, from indicated facilities. 

3.  Then, schedule the Veteran for a VA examination of his bilateral hands and wrists.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

With respect to the claimed hand disabilities, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of either the right (other than of the third PIP joint) or left hand had its clinical onset during active service or is related to any in-service disease, event, or injury.  

b)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that arthritis of either the right (other than of the third PIP joint) or left hand is proximately due to or the result of (caused by) other service-connected disabilities of the Veteran's third right finger or wrists.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that arthritis of either the right (other than of the third PIP joint) or left hand is aggravated (permanently made worse) by other service-connected disabilities of the third right finger or wrists.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of low back disability prior to aggravation.

With respect to the service-connected wrist disabilities, the examiner is asked to address the following:

a)  Report the Veteran's range of motion of each wrist in degrees.  

b)  Express, in terms of the degree of additional range-of-motion loss, limitation of function due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis of either wrist.

The examiner must provide reasons for all opinions.

4.  Schedule the Veteran for VA otolaryngology examination of the left ear.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner is asked to identify all manifestations and symptoms resulting from the service-connected left ear cholesteatoma.  

The examiner is asked to determine whether there is current active cholesteatoma, and to identify all prior periods of active cholesteatoma, manifested by suppuration or aural polyps, since March 2008, to specifically include a determination as to whether the active cholesteatoma surgically treated in March 2008 was manifested by suppuration or aural polyps.  

The examiner must provide reasons for all opinions.

5.  Schedule the Veteran for VA dermatology examination of his neck and head.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should assess the severity of the Veteran's neck scar and lipoma above right ear, including any residual scars, and address the following:

a) Note whether the scars are deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scars should be measured.

b) Also specifically note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head, or neck.

The features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

The examination report should include unretouched color photographs of scars of the head, face, or neck.

The examiner must provide reasons for all opinions.

6.  If new evidence indicates an increase in the severity of the Veteran's recurrent ganglion cyst of the proximal interphalangeal (PIP) joint of the right third finger, including prior excision site scar, or his traumatic osteoarthritis of the right third finger, ask VA examiners to include findings pertaining to the severity of these disabilities.

7.  Readjudicate the claims on appeal, including by considering whether convalescent ratings are warranted for surgical treatment of the Veteran's left ear in March 2008 or the right third finger in October 2007.

If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


